DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on September 30, 2019 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Drawings
The drawings are objected to because:
	Figures 2-8 do not comply with 37 CFR 1.84(l, m, p) - the various numbers and letter and text are too small; shading reduces legibility; character of lines/number/letters is not sufficiently dark and legible.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) process control module…in claim 17.
	b) a colour controller configured to…in claim 17
c) an image acquisition device…in claim 17
	d) and indicator or biomarker generator…in claim 17
	e) an iso-luminance determination unit…in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	As to claim 1, the claim (line 6) recites “typically bicoloured” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	As to claim 1, the claim (line 8) recites “the computer system”, which lacks antecedent basis.
	As to claim 1, the claim (line 8) recites “typically bicoloured” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	As to claim 1, the claim (line 12, 16, 24) recites “the dynamic multicolour stimulus”, which lacks antecedent basis.  This appears to be the “multicoloured dynamic stimulus” from line 6.  Examiner suggests being consistent with the term/phrase.
	As to claim 1, the claim (line 13) recites “the displayed luminance” which lacks antecedent basis.
	As to claim 1, the claim (line 23) recites “the bicolour iso-luminance” which lacks antecedent basis.
	As to claim 1, the claim (line 26) recites “thus determined” which lacks antecedent basis.
	As to claim 2, the claim recites “the calibration”, which lacks antecedent basis.
	As to claim 3, the claim recites “the red-green, red-blue, green-blue pairs of the red-green-blue colour space”, which lacks antecedent basis.
claim 3, the claim recites “the second colour”, which lacks antecedent basis.
	As to claim 4, the claim recites “the reference value”, which lacks antecedent basis.
	As to claim 4, the claim recites “the value differential”, which lacks antecedent basis.
	As to claim 4, the claim recites “the first or second or both colours of the pixel”, which lacks antecedent basis.
	As to claim 6, the claim recites “the distance of the second colour”, which lacks antecedent basis.
	As to claim 8, the claim recites “the red-green, red-blue, green-blue pairs of the red-green-blue colour space”, which lacks antecedent basis.
	As to claim 8, the claim recites “the second colour”, which lacks antecedent basis.
	As to claim 13, the claim recites “the memory”, which lacks antecedent basis.
	As to claim 14, the claim recites “the red-green, red-blue, green-blue pairs of the red-green-blue colour space”, which lacks antecedent basis.
	As to claim 16, the claim recites “typically bicoloured” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 2-16, 18-20 are rejected as dependent upon claim 1.
	Claims 3-7, 18 are rejected as dependent upon claim 2.
	Claims 4-7, 18 are rejected as dependent upon claim 3.
Claim 7 is rejected as dependent upon claim 6.
	Claims 9-11 are rejected as dependent upon claim 8.
	Claims 14-15, 19-20 are rejected as dependent upon claim 13.
	Claim 19 is rejected as dependent upon claim 14.
	As to claim 17, the claim (lines 10, 11) recites “typically bicoloured” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	As to claim 17, the claim (line 16) recites “the displayed luminance” which lacks antecedent basis.
	As to claim 17, the claim (line 15, 19, 25, 27) recites “the dynamic multicolour stimulus”, which lacks antecedent basis.  This appears to be the “multicoloured dynamic stimulus” from line 6.  Examiner suggests being consistent with the term/phrase.
	As to claim 20, the claim recites “typically bicoloured” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1 although the prior art teaches various method for controlling a computer display with dynamic stimuli, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 1, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 17 although the prior art teaches various systems for controlling a computer display with dynamic stimuli, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 17, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Claims 2-16, 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claims 2-16, 18-20 depend on claim 1 and are allowable for at least the reasons stated above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Binda et al. (Pupil response components: attention-light interaction in patients with Parinaud’s syndrome)1; Carle et al. (The Pupillary Response to Color and Luminance Variant Multifocal Stimuli)2; Wang (Transient pupil response is modulated by contrast-based saliency)3, Gamlin et al. (Pupil Responses to Stimulus Color, Structure and Light Flux Increments in the Rhesus Monkey - Gamlin)4 are cited as examples of determining pupillary responses of humans.  Pouget et al. (US 11,229,356) is cited as commonly owned iso-illuminance computer control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 16, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Binda, P., Straßer, T., Stingl, K. et al. Pupil response components: attention-light interaction in patients with Parinaud’s syndrome. Sci Rep 7, 10283 (2017). 
        2 Corinne F. Carle, Andrew C. James, Ted Maddess; The Pupillary Response to Color and Luminance Variant Multifocal Stimuli. Invest. Ophthalmol. Vis. Sci. 2013;54(1):467-475. 
        3 Wang CA, Boehnke SE, Itti L, Munoz DP. Transient pupil response is modulated by contrast-based saliency. J Neurosci. 2014 Jan 8;34(2):408-17. doi: 10.1523/JNEUROSCI.3550-13.2014. PMID: 24403141; PMCID: PMC6608151.
        4 Gamlin, Paul D.R, et al. “Pupil Responses to Stimulus Color, Structure and Light Flux Increments in the Rhesus Monkey.” Vision Research, vol. 38, no. 21, 1998, pp. 3353–3358., doi:10.1016/s0042-6989(98)00096-0.